OPINION
CRUMLISH, Jr., President Judge.
Stewart Honeybee Products, Inc. (Stewart Honeybee) has filed exceptions1 to this Court’s Order2 affirming a Board of Finance and Revenue resettlement which denied Stewart Honeybee an exemption to its capital stock tax assessment.3 We sustain the exceptions.
According to the stipulated facts, Stewart Honeybee, a Pennsylvania corporation, produces marketable honey out of raw honey which is obtained either from its own beehives or purchased from commercial beekeepers. When it arrives at the plant, raw honey is unfit for human consumption—it arrives as a crystallized solid and contains various impurities such as pollen, colloids, beeswax, honeycomb particles, wood chips from beehive frames, and bee body parts. At the plant, the raw honey is rendered marketable through a process combining testing, liquefaction, blending, pasteurization, filtration, cooling, and finally packaging.
The sole issue for consideration is whether Stewart Honeybee demonstrated that it qualifies for the manufacturing exemption to the capital stock tax.
The Pennsylvania Supreme Court recently refined the definition of manufacturing for purposes of capital stock tax exemption in Ski Roundtop, Inc. v. Commonwealth, 520 Pa. 227, 553 A.2d 928 (1989). Manufacturing is “(1) the *134application of labor and skill (2) which changes a material (3) substantially (4) into a new, different and useful item.” Id., 520 at 231, 553 A.2d at 930.4
Applying that test to these stipulations, we must first determine if the transformation of Honeybee’s product is accomplished through the application of labor and skill. As the Supreme Court reiterated in Ski Roundtop:
What is required is that the basic materials or goods be given a new identity by the current producer, one which can be easily traced to such producer. This identity must be the product of skill and labor. Skill involves education, learning, experience or knowledge one acquires in a particular business, trade or profession; while labor is the physical characteristics and methods utilized to employ one’s skills. When labor is used in conjunction with skill to produce a different product than the original, one with a new identity, manufacturing has occurred.
Ski Roundtop, 520 Pa. at 231, 553 A.2d at 930 (citing Bindex Corp. v. City of Pittsburgh, 504 Pa. 584, 587-88, 475 A.2d 1320, 1322 (1984)).
Stewart Honeybee’s five-stage process transforms a solid raw material into honey, a liquid, which is only then fit for *135human consumption under federal standards. The unrefined honey is first tested for moisture content. It is then placed over a stainless steel batch tank in a room where the temperature is raised to 160 degrees Fahrenheit. The raw honey then becomes partially liquified. Next, the honey is pumped into a mixing tank where it is blended with diatomaceous earth. In the fourth phase, the honey is placed in a heat exchanger which destroys bacteria and microorganisms and reduces moisture content. The pasteurized honey is then pumped through an elaborate filtration system which removes foreign matters (beeswax, wood chips, bee body parts, etc.). After filtration, the honey is pumped through a stainless steel plate cooling exchanger. Finally, the honey is transferred to an automatic packaging line used to fill and cap plastic containers. (Stipulations of Fact (S.F.), paras. 19-33).
This Court has held that the use of elaborate machinery constitutes an application of labor and skill. Kirks Milk Products, Inc. v. Commonwealth, 58 Commonwealth Ct. 230, 427 A.2d 688 (1981). Stewart Honeybee engages in extensive procedures utilizing high-tech machinery to convert unrefined honey into a consumable product; therefore, according to the stipulations, the process detailed above involves the application of labor and skill.
We next turn to whether a new, different and useful product emerges from Stewart Honeybee’s process. In Ski Roundtop, the Supreme Court held that transforming water, a liquid, into snow, a solid, constituted “manufacturing.” The Court emphasized that snow is a different product than water in its liquid form, which was not useful for skiing down a mountain. Id. 520 Pa. at 234, 553 A.2d at 931.
Similarly, unrefined honey has been found to be commercially unfeasible because of such undesirable characteristics as toxicity, flavor changes, and impurities. For example, solid honey cannot be spread on toast, mixed in pastry batter, or blended into coffee or tea. (S/F, paras. 27, 28.) Stewart Honeybee’s conversion of the unrefined honey into a purified liquid constitutes a new, different and useful *136product because not only is it now fit for human consumption but it has undergone a substantial change in form.
The panel’s conclusion in Stewart Honeybee /—that the process was not manufacturing because the equivalent process might be conducted at home on a smaller scale—understates the degree of technology and skill involved in making honey fit for human consumption. In comparison, a mechanic’s potential ability to assemble an automobile in his garage would not preclude General Motors from receiving the manufacturing exemption. Moreover, we conclude that granting Stewart Honeybee the exemption more closely conforms to the legislature’s purpose in exempting manufacturers from the capital stock tax. See Kirks Milk (legislative limits on taxation of manufacturers is intended to encourage the growth of manufacturing in this Commonwealth). We are convinced that the manufacturing exemption should encourage such capital formation and modernization. Accordingly, we sustain Honeybee’s exceptions to this Court’s decision in Stewart Honeybee I.
ORDER
The exceptions of Stewart Honeybee Products, Inc., are sustained. The panel decision of this Court in Stewart Honeybee Products, Inc. v. Commonwealth, Nos. 1906 and 1907 C.D. 1983, reported at 118 Pa.Commonwealth Ct. 430, 545 A.2d 468 (1988), is vacated, and the order and resettlement of the Department of Revenue, Board of Finance and Revenue at Nos. R-6820 and C-11,043 is reversed.

. Pa.R.A.P. 1571(i).


. Stewart Honeybee Products, Inc. v. Commonwealth, 118 Pa.Commonwealth Ct. 430, 545 A.2d 468 (1988) (Stewart Honeybee I).


. Section 602 of the Capital Stock-Franchise Tax provision. Act of March 4, 1971, P.L. 6, as amended, 72 P.S. § 7602. That section exempts from taxation those business entities “organized for manufacturing, processing, research or development purposes.”


. The Supreme Court expressly stated that this formulation was a summary of prior precedent, relying specifically on the "well summarized” case law cited in Bindex Corp. v. City of Pittsburgh, 504 Pa. 584, 475 A.2d 1320 (1984). The Ski Roundtop opinion does not radically change existing law on this subject and, therefore, prior case law remains a valid guide as to what constitutes manufacturing. The following have been held to be examples of manufacturing: Pillsbury Mills, Inc. v. Pittsburgh School District, 408 Pa. 369, 184 A.2d 236 (1962) (milling of wheat into flour); Atlantic Refining Co. Case, 398 Pa. 30, 156 A.2d 855 (1959) (refining crude oil into motor oils, fuel oils, etc.); Commonwealth v. Snyder's Bakery, 348 Pa. 308, 35 A.2d 260 (1944) (converting raw potatoes into potato chips); Kirks Milk Products, Inc. v. Commonwealth, 58 Pa.Commonwealth Ct. 230, 427 A.2d 688 (1981) (converting liquid buttermilk and skim milk into powdered milk products). The following have been held not to constitute manufacturing: Kimberton Co. v. Commonwealth, 520 Pa. 238, 553 A.2d 934 (1989) (placing custom embroidery on ready-made shirts); Commonwealth v. Tetley Tea Co., 421 Pa. 614, 220 A.2d 832 (1966) (removing impurities from tea); Rieck-McJunkin Dairy Co. v. Pittsburgh School District, 362 Pa. 13, 66 A.2d 295 (1949) (pasteurization of milk); Commonwealth v. Sunbeam Water Co., 284 Pa. 180, 130 A. 405 (1925) (distilling water to remove impurities).